DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, Kim et al. (US 10311335) and Hao Fawzi: “Multi-vehicle Cooperative perception and Augmented reality for driver assistance: A possibility to ‘see’ through front vehicle” do not explicitly disclose a method comprising: providing a first perspective view of a scene from a first point of view to a first branch of a neural network; generating a feature map via the first branch based on the first perspective view; augmenting the generated feature map with features of a complementary feature map generated by a second branch of the neural network provided with a second perspective view of the scene from a second point of view, different than the first point of view; and generating a perception inference via the first branch based on the augmented feature map, as amended, render the claims allowable over prior arts.
Similarly, the closest prior arts, fail to explicitly disclose a method comprising: providing, to a neural network, both a first perspective view of a scene and a second perspective view of the scene; providing, to an augmentation module, both a first feature map generated by the neural network based on the first perspective view and a second feature map generated by the neural network based on the second perspective view, wherein the augmentation module is configured to output a complementary feature map comprising either a map provided to the augmentation module or an empty feature map; obtaining a first perception inference generated by neural network based on the first feature map, a first complementary feature map output by the augmentation module, and a parameter of the neural network, wherein the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        7/15/2021